Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The present application claims priority under 35 U.S.C. § 120 as a continuation of U.S. Patent Application No. 15/261,157, filed September 9, 2016, which is a U.S. National Stage Application under 35 U.S.C. § 371 of PCT International Application Number PCT/CN2014/082949, filed July 24, 2014, each of which is incorporated herein by reference in its entirety. Applicant submitted the Terminal disclaimer on May 18th, 2022. Claims 1-4, 10-14, and 20 are amended. Claims 5, 9, 15, and 19 are cancelled. Claims 1-4, 6-8, 10-14, 16-18, and 20 are therefore pending and currently under consideration for patentability.
Examiner conducted an interview to discuss filing an Terminal disclaimer to the parent application. Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 1-4, 6-8, 10-14, 16-18, and 20 under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved on May 18th, 2022.  (Please refer to Terminal disclaimer filed on May 18th, 2022). 

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 26-50 under 35 U.S.C. 101 been fully considered and patent eligible.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of identifying a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the first publisher resource, identifying a second interaction statistics measurement for a second publisher resource different from the first publisher resource, the second interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the second publisher resource, determining that the second interaction statistics measurement for the second publisher resource is within a threshold difference of the first interaction statistics measurement for the first publisher resource, selecting responsive to determining that the second interaction statistics is within the threshold difference of the first interaction statistics measurement, a candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the second interaction statistics measurement for the second publisher resource, and causing a content item slot to be inserted into the first publisher resource at the candidate content item slot location selected using the second interaction statistics measurement for the second publisher resource, (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation (i.e. statistical interaction measurement and compare the interaction statistics), but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. And also the steps of identifying interaction statistics, selecting and inserting a candidate content into publisher resource, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “identifying subsequent to selecting the candidate item slot location, a performance measure of a content item presented at the candidate item slot location on the first publisher resource; selecting, by the data processing apparatus, a second candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the performance measure of the content item presented at the candidate item slot location, the second candidate content item slot location different from the candidate item slot location, and causing a content item slot to be inserted into the first publisher resource at the second candidate content item slot location selected using the second interaction statistics measurement”, integrate the exception into a practical application in accordance with and in light of [0045-0046] of Applicant’s specification. 
More specifically, the Examiner notes that as per [0072], it is stated that “publisher resource does support dynamic slot sizing, the size of the suggested content item slot can be selected based on content items that are eligible to be presented with the resource. For example, the minimum and/or maximum dimensions of the suggested content item slot can be set, at least in part, based on the minimum size and maximum size of the eligible content items. The minimum and/or maximum dimensions of the suggested content item slot can also consider information from the heat map, similar to that discussed above with reference to the standard size content item slots. The selected sizes of the content item slots can also be determined as part of the content item slot selection techniques discussed above …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-4, 6-8, 10-14, 16-18, and 20 are deemed patent eligible.
Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-4, 6-8, 10-14, 16-18, and 20 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-4, 6-8, 10-14, 16-18, and 20 is withdrawn.	
Allowable Subject Matter
Claims 1-4, 6-8, 10-14, 16-18, and 20 are allowed. The closest prior art of record is U.S. Pat. 8689108 (“Duffield”) and U.S. Pat. 9552437 (“Mortensen”).
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 1 and 11 appears to be potentially allowable in view of prior art. Specifically, the Examiner was unable to find the specifically identifying, by a data processing apparatus having one or more processors, a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the first publisher resource; identifying, by the data processing apparatus, a second interaction statistics measurement for a second publisher resource different from the first publisher resource, the second interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the second publisher resource; determining, by the data processing apparatus, that the second interaction statistics measurement for the second publisher resource is within a threshold difference of the first interaction statistics measurement for the first publisher resource; selecting, by the data processing apparatus responsive to determining that the second interaction statistics is within the threshold difference of the first interaction statistics measurement, a candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the second interaction statistics measurement for the second publisher resource; identifying subsequent to selecting the candidate item slot location, a performance measure of a content item presented at the candidate item slot location on the first publisher resource; selecting, by the data processing apparatus, a second candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the performance measure of the content item presented at the candidate item slot location, the second candidate content item slot location different from the candidate item slot location, and causing a content item slot to be inserted into the first publisher resource at the second candidate content item slot location selected using the second interaction statistics measurement. 
	Duffield discloses area of computer-based platforms, user interaction data may be collected, analyzed, and/or presented with the goal of improving particular aspects of user interactions. For example, in a web-based context, user interaction data may include various metrics including the time a user visits a web page, the length of time the user spends on the web page, the number of times a user visits the web page over some length of time, the source from which the user came to the web page, the destination of the user after leaving the web page, and/or various interactions of the user with the web page, among others. Such user data may be aggregated across many users. The user interaction data may then be analyzed and presented to, for example, an operator. In general, the term analytics may describe the process of user interaction data collection, analysis, and presentation so as to provide insights, but fail to disclose, identifying, by a data processing apparatus having one or more processors, a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the first publisher resource; identifying, by the data processing apparatus, a second interaction statistics measurement for a second publisher resource different from the first publisher resource, the second interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the second publisher resource; determining, by the data processing apparatus, that the second interaction statistics measurement for the second publisher resource is within a threshold difference of the first interaction statistics measurement for the first publisher resource; selecting, by the data processing apparatus responsive to determining that the second interaction statistics is within the threshold difference of the first interaction statistics measurement, a candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the second interaction statistics measurement for the second publisher resource; identifying subsequent to selecting the candidate item slot location, a performance measure of a content item presented at the candidate item slot location on the first publisher resource; selecting, by the data processing apparatus, a second candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the performance measure of the content item presented at the candidate item slot location, the second candidate content item slot location different from the candidate item slot location, and causing a content item slot to be inserted into the first publisher resource at the second candidate content item slot location selected using the second interaction statistics measurement.
	Mortensen discloses method and system for generating position recommendations for content links on a web page is disclosed. The method and system collect user activity data associated with a set of content links positioned in one or more content position boxes of the multiple content position boxes of a web page during an activity window. An engagement measurement associated with a particular content link of the set of content links during the activity window is determined. A performance delta for a particular content link based on the calculated engagement measurement associated with the particular content link is determined. Multiple predicted user engagement measurements associated with moving the particular content link to a plurality of updated positions is determined. The method and system generate content position recommendations associated with the particular content link based on a comparison of the multiple predicted user engagement measurements, at Abstract, but fails to disclose, identifying, by a data processing apparatus having one or more processors, a first interaction statistics measurement for a first publisher resource on which one of a plurality of candidate content item slot locations is to be selected, the first interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the first publisher resource; identifying, by the data processing apparatus, a second interaction statistics measurement for a second publisher resource different from the first publisher resource, the second interaction statistics measurement indicating a location and a corresponding magnitude for each interaction on the second publisher resource; determining, by the data processing apparatus, that the second interaction statistics measurement for the second publisher resource is within a threshold difference of the first interaction statistics measurement for the first publisher resource; selecting, by the data processing apparatus responsive to determining that the second interaction statistics is within the threshold difference of the first interaction statistics measurement, a candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the second interaction statistics measurement for the second publisher resource; identifying subsequent to selecting the candidate item slot location, a performance measure of a content item presented at the candidate item slot location on the first publisher resource; selecting, by the data processing apparatus, a second candidate content item slot location from the plurality of candidate content item slot locations on the first publisher resource using the performance measure of the content item presented at the candidate item slot location, the second candidate content item slot location different from the candidate item slot location, and causing a content item slot to be inserted into the first publisher resource at the second candidate content item slot location selected using the second interaction statistics measurement.
	Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL-reference remedies the deficiencies of the previously applied Duffield and Mortensen references, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM UBALE/            Primary Examiner, Art Unit 3682